ANSTEAD, J.
In this appeal from a final judgment of dissolution of marriage the wife claims error by the trial court as to the amount of periodic alimony awarded and in providing for an automatic reduction thereof in the future.
We find no error as to the amount of alimony awarded. However, our review of the record reveals no evidentiary basis for ordering an automatic decease in the amount of alimony.
The evidence revealed that the wife had no substantial employment during the 25 year marriage and had devoted her full time to her duties as a mother and housewife. Shortly before the dissolution the wife had major surgery and, although her recovery was normal, she was unemployed at the time of trial and had no immediate employment prospects. There was no evidence presented as to the current earning ability of the wife. The final judgment awarded the wife $100.00 weekly alimony to be reduced to $75.00 in six months and again to $50.00 per week in one year.
Unless the evidence supports a finding that the wife’s financial position will in fact change in the future, there can be no provision for an automatic change in the amount of alimony awarded. Garrison v. Garrison, 380 So.2d 473 (Fla. 4th DCA 1980). There is no evidence in the record to support such reductions here. If in fact the wife’s financial position should change substantially, the husband can apply for modification. Garrison v. Garrison, supra.
Accordingly, the judgment of the trial court is hereby reversed with directions that an amended judgment be entered in accordance with this opinion.
DOWNEY, C. J., and MOORE, J., concur.